Title: To Thomas Jefferson from John Stewart, 5 March 1805
From: Stewart, John
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Washington March the 5d 1805
                  
                  I have received your favor of the 3d with much pleasure but as I am convinced that I have been  misunderstood or that you have been misinformed by the postmaster Genl I beg leave to Explain we Do not Complain of the postmaster Genl to sent the main mail where he please but we Do Complain that he hase there by Deprived us of having any mail from York to Carlise which is established a post road by Law     	 the postmaster is thereby Directed by Law to Sent a mail on every road Established a post road, the Law requires that he Shall advertise in a new paper of this City at least Six weeks before a Contract is made it apears by the files of Mr. Smiths papers that the Contract from Lancastor has not been advertised at all these are the reasons that have I Mentioned that his opinion is Law and his reasoning Changing the Law I referr you to the Law the files of news papers and his own report of Contract on which I have founded my opinion 
                  I am Sorry to trouble you on this occation I have no Interst of my own as I am Leaving the County but I consider it my Duty to represent those who have Sent me here no more accept of my best wishes & Highes esteem for your Health and well fare I am in great Heast yours &c
                  
                     John Stewart 
                     
                  
               